Title: From Thomas Jefferson to J. Phillipe Reibelt, 19 October 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir
                     
                     Washington Oct. 19. 05
                  
                  Yours of the 15th. was recieved in due time. the work on Perroquets is a very superior one, and cheap at the price you are so good as to propose. but I have never permitted myself to indulge in the luxe typographique because if one immerges into it there is no bottom to it: and for a considerable time past I have discontinued adding to my library any thing except new works of merit in real science, & in those sciences too which I continue to pursue. on this general ground, I decline availing myself of your friendly offer. with respect to the bust, you will recollect how casually the idea of acquiring it arose in my mind. so lightly that on further reflection I would have corrected it, but that I had already given you the trouble of writing for it. the failure therefore is more favorable to my maturer opinion. you know the arrangement of these objects at Monticello, and that not having extended them to the circle of kings & emperors, there is there no class in which this particular bust could find it’s place. let then, if you please, all which has passed on the subject be as ‘non avenue.’
                  there has been a mistake between M. Le Poype & yourself as to a letter from me to the National institute. I never wrote to them but the one of which I sent you a copy. but I believe I understand the mistake. while I was at Monticello some extracts of a letter of mine to Sr. John Sinclair President of the board of Agriculture of England appeared in the public papers which meeting mr Poype’s eye, he was pleased with it and asked to retain the paper. among other things in that letter was the description of the mouldboard of a plough of my construction, for which, as the papers about the same time said, the National institute, or some one of it’s branches had decreed me a medal. that letter you will find at large only in the American Philosophical transactions, vol. 4th. I now inclose you a supplement to it, of later date.
                  The French translation of the Notes on Virginia is freely presented you. but is it at Monticello or with you? if at Monticello it will take time to get it from there. Mengotti is accepted thankfully, and now returned for the purpose you desired. my copy of Say is either lent out, or at Monticello, I do not recollect which. you sent me a copy once with some other books, which I returned to you as I already possessed it. if yours has been sold I will make enquiry for mine.   I recieved Parkins: but if you should get the English edition I should greatly prefer it, not only because of the English text, but the plates were in Aquatint far more exquisitely done by the author himself than those in the German edition. have you the translation by Camus of Aristotle’s History of animals? if you have I should be glad of it. it was published first in 2. Quartos. I should prefer an Octavo edition if there be one. is there a good French translation of Pliny’s Natural history. that also would be desirable. I now send you drawings of my Phaeton. they are not for the eye, but merely geometrical for the artist to work by. they are so exact that he will need nothing more for the execution except supplying by his own ingenuity some details into which I had not time to enter. should yourself & the gentlemen you name be led by curiosity to the city of Washington, I shall be happy to see them & yourself. Accept my salutations & respects.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. Accept my thanks for the Magnet. it is the most powerful one I have ever seen. I have put it into a course of exercise to recover it’s force.
                  
                Enclosure
                                    
                     
                        [on or before 19 Oct. 1805]
                     
                     Fig. 1. shews the ensemble of the carriage.
                      2. the ichnography of the main frame, in which the pieces a. b. c. d. e. are of wood as is also the interior frame f. f. f. f.
                     3. the front view of the fore axle, & of the gallows on which the iron plate g. Fig. 2. rests while from the shoulders at * Fig. 2. come two iron braces h. Fig. 1. meeting at the main pin i. Fig. 3. binding the main frame and avant-train firmly together.
                      4. is merely to shew the foresprings, & Fig. 5. the hind-springs by which the seat & it’s frame f. is suspended to the main frame in it’s portion Fig. 2. the fore springs being in the line of direction of the carriage, & the hind springs at right angles with it.
                     in Fig. 1. & 4. are two cross bars k. l. which were in the original design from which this is copied: but in the execution they were omitted, as worse than useless, & the Semicircular springs were consequently enlarged.
                     the seat from m. Fig. 4. upwards is of wood. the fine lines between m. & f. are flat steel springs
                     the marks x Fig. 1. shew the centers from which the various portions of circles are drawn.
                     the scale is half an English inch to each red line: consequently every dimension may be readily counted, and the workman will only have to prepare drawing boards of full size and counting off the parts from these draughts, give them their full size on his board.
                     an ingenious artist will readily imagine all the details not particularised here.
                  
                  
               